Citation Nr: 0728148	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-25 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines


THE ISSUE

Entitlement to additional payment or reimbursement of 
unauthorized treatment in the form of services under the VA 
Fee Basis Home Health Care Program (i.e. Homemaker and Home 
Health Aid Services Program).

(The issue of entitlement to payment or reimbursement for 
medical expenses incurred at a private facility from February 
8, 2005, to February 11, 2005, is the subject of a separate 
decision).
 

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and caretaker


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the Bay 
Pines VAMC which denied the claim for additional payment or 
reimbursement of unauthorized treatment in the form of 
services under the VA Fee Basis Home Health Care Program.

The veteran testified before the undersigned Veterans Law 
Judge in February 2005.

In March 2005, the Board denied the veteran's claim.  The 
veteran then appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In August 2006, the 
VA Office of General Counsel and the veteran's attorney filed 
a joint motion requesting that the Board decision be vacated 
and remanded.  An August 2006 Court order granted the motion.

The Board notes that the veteran's appeal for reimbursement 
of unauthorized medical expenses for treatment at the Morton 
Plant Hospital for the period from September 29, 2004, to 
October 15, 2004, will be the subject of a separate decision 
at a later date.  The veteran had a personal hearing before a 
different Veterans Law Judge on this matter.  

The veteran's case has been advanced on the docket in 
accordance with 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).

The appeal is now being REMANDED to the VAMC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As noted, in a March 2005 decision, the Board denied the 
veteran's claim of entitlement to additional payment or 
reimbursement of unauthorized treatment in the form of 
services under the VA Fee Basis Home Health Care Program 
(i.e. Homemaker and Home Health Aid Services Program).

In that decision, the Board explained that the veteran was a 
C2 quadriplegic then receiving four hours a day of bowel and 
bladder care as a home health service on fee basis.  On 
appeal, he was requesting additional home care hours under 
the Homemaker/Health Aide Program for respiratory care and 
other medical needs.

In considering his claim, the Board determined that the 
veteran did not fit within the select group of veterans 
listed in 38 U.S.C.A. § 1710(a)(1)(2), which sets forth the 
circumstances under which the Secretary shall furnish 
hospital care and medical services, and may furnish nursing 
home care.  However, the Board further noted that, although 
the veteran was not one of the select group listed in 38 
U.S.C.A. § 1710(a)(1)(2), the Secretary may, to the extent 
resources and facilities are available furnish medical 
services which the Secretary determines to be needed.  38 
U.S.C.A. §§ 1710(a)(3), 1717 (West 2002).

The Board explained that the phrase "the Secretary may" 
clearly indicates that there is no conferred mandatory right 
for home health services for a veteran who is nonservice-
connected.  The cited statutes, however, do give the 
Secretary authority to provide medical services in limited 
situations to nonservice-connected veterans.  

The Board further explained that the Secretary's authority to 
award home health services to nonservice-connected veterans 
was subject to resources and facilities available.  The 
Secretary had determined that bowel and bladder care will be 
provided to quadriplegic veterans and may be authorized as a 
home health service on fee-basis, pursuant to Veterans 
Affairs Manual, M-1, Part I, Chapter 18, Paragraph 18.27, and 
the veteran was awarded home health service on this basis. 

However, the Board found that there was no legal provision 
which conferred upon VA a mandate to provide any additional 
home healthcare services to nonservice-connected veterans.  
While the Board acknowledged that four hours a day of home 
healthcare services for bowel and bladder care was not 
sufficient to meet all of the veteran's needs, the Board 
concluded that, unfortunately, there was no legal authority 
to grant the benefit for which the veteran is requesting. 

As discussed in the Introduction, the veteran appealed the 
Board's decision to the Court.  In the joint motion for 
remand, which was submitted to the Court in August 2006, the 
parties determined that the Board had failed to provide 
adequate reasons and bases for its findings and conclusions.  
In particular, the parties concluded that the Board was 
correct that the veteran's claim fell within the parameters 
of U.S.C.A. § 1710(a)(3) and § 1717, and that the phrase "the 
Secretary may" clearly indicated that there was no conferred 
mandatory right for home health services for a veteran who is 
nonservice-connected.  However, the parties determined that, 
even where a matter was left to the discretion of the 
Secretary, the Secretary would still be bound by any 
limitations placed upon the exercise of that discretion, and 
the Secretary's compliance with such criteria is subject to 
judicial review.

The parties noted that 38 U.S.C.A. § 1717 provides some 
guidelines for determining eligibility for medical services 
under § 1710(a) - "necessary or appropriate for effective 
and economical treatment of the veteran" - and, thus, the 
Secretary's discretion is not unfettered.  The parties 
essentially concluded that the Board reached the opposite 
conclusion, which was that the Secretary's discretion was 
unfettered.

The parties noted that, in this case, the veteran receives 
four hours of services per day and VA has denied his claim 
for additional services, though it provided no additional 
reasoning other than that this determination was entirely 
within the Secretary's discretion.  Specifically, the parties 
found that the Board's analysis was silent as to why a 
distinction was made between the bowel and bladder care 
already provided, and the respiratory or other care for which 
he sought additional hours.  To the extent that the Board 
relied on Veterans Affairs Manual, M-1, Part I, Chapter 18, 
Paragraph 18.27, that reliance was not explained in the 
decision.  For these reasons, the parties asked the Court to 
vacate the Board's March 2005 decision, and to remand the 
matter for readjudication and for an adequate statement of 
reasons and bases.

In light of the findings contained in the joint motion, which 
were adopted by Order of the Court, the Board has attempted 
to once again review the record on appeal.  In this regard, 
the Board notes that the veteran currently has multiple 
appeals pending at the Board, and his claims file currently 
consists of multiple folders.  Unfortunately, none of these 
folders contain most of the documents that were discussed in 
the Board's March 2005 decision.  

This suggests that a separate folder, or folders, containing 
the records relevant to this appeal has been lost.  The Board 
has conducted an extensive search for any additional folders, 
to include both at the Board and at the Bay Pines VAMC; but, 
unfortunately, no additional folders have been located.

Given the current state of the record, it is the judgment of 
the Board that the duty to assist the veteran with his claim 
includes making all reasonable efforts to reconstruct the 
veteran's claims file.  Thus, a remand of this case to the 
VAMC is necessary, so that VAMC can attempt to locate copies 
of all decisions, medical records, correspondence from the 
claimant and his brother, and other documents that made up 
the record on appeal at the time of the March 2005 decision.  
The Board notes that the claims file does contain a copy of 
the March 2005 decision, and an October 2005 certified list, 
which may assist the VAMC in that reconstruction.

Furthermore, regardless of the extent to which reconstruction 
is successful, the VAMC must readjudicate the veteran's 
claim.  If the benefit sought on appeal remains denied, the 
VAMC must issue a Supplemental Statement of the Case 
explaining the reasons and bases for that denial, to include 
a thorough discussion of any laws, regulations, or manual 
provisions relied on in making the decision.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should contact the veteran 
and inform him that during the process of 
this appeal, one or more volumes of his 
claims file containing essential evidence 
was misplaced.  The VAMC should explain to 
the veteran that it is in the process of 
reconstructing that volume of evidence and 
that it is crucial for the veteran to 
assist in such reconstruction by 
submitting copies of all evidence, rating 
decisions, treatment records, etc. that he 
currently has in his possession and might 
have been in the missing volume.

2.  The VAMC should proceed to reconstruct 
the missing volume of the veteran's claims 
file.  All such efforts should be 
documented and should include obtaining 
and associating with the claims file 
developmental assistance correspondence, 
VA inpatient and outpatient treatment 
records, private inpatient and outpatient 
treatment records, all pertinent 
decisions, all statements of the case and 
supplemental statements of the case, 
correspondence from the veteran and his 
brother, and any other evidence the 
veteran identifies on remand.  In the 
process of reconstruction, the VAMC should 
solicit the assistance of the veteran's 
representative by requesting copies of any 
information she may have in her records 
which could aid in the efforts of 
reconstructing the missing volume.  The 
VAMC should not terminate its efforts to 
obtain the records noted until they are 
part of the claims file or it becomes 
reasonably certain that such records do 
not exist and that further efforts to 
obtain them would be futile.

3.  The VAMC is also free to undertake any 
new evidentiary development deemed 
necessary.  Once such development is 
completed, the VAMC must readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the VAMC must issue 
a Supplemental Statement of the Case 
explaining the reasons and bases for that 
denial, to include a thorough discussion 
of any laws, regulations, or manual 
provisions relied on in making the 
decision.  The veteran and his 
representative should be afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

